Citation Nr: 1822121	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-39 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1966 to March 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned in July 2017.

The issue of entitlement to service connection for lung cancer has been raised by the record in a March 2018 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for a lumbar spine disability and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed April 1988 rating decision denied service connection for a lumbar spine disability, based essentially on a finding that he clearly and unmistakably had a pre-existing congenital disability (i.e., spondylolisthesis and spondylolysis) that was not aggravated in service.  

2.  Evidence received more than one year since the April 1988 rating decision denying service connection for a lumbar spine disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1988 rating decision denying the claim for service connection for a lumbar spine disability is final.  38 U.S.C. § 7103 (2012); 38 C.F.R. § 3.104 (2017).  

2.  New and material evidence has been received to reopen the claim of service connection for a lumbar spine disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, an April 1988 rating decision denied the Veteran's claim for service connection for a lumbar spine disability, essentially based on a finding he clearly and unmistakably had a pre-existing congenital disability (i.e., spondylolisthesis and spondylolysis) that was not aggravated in service.  The Veteran did not appeal the April 1988 rating decision, and new and material evidence was not received within the one year appeal period.  Thus, that decision is final.  See 38 U.S.C. § 7105; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  The instant claim for connection for a lumbar spine disability was received in July 2011.  

New and material evidence has been received more than one year since the April 1988 rating decision.  Specifically, the Veteran has submitted a May 2012 VA back conditions examination report in which he is diagnosed with degenerative joint disease and degenerative disc disease of the thoracolumbar spine, and he has testified that prior to the service the Veteran had no symptoms since the first injury in service his lumbar spine has been aggravated.  See July 2016 video conference hearing.  This evidence is new, in that it was not previously of record at the time of the April 1988 rating decision.  Additionally the newly submitted evidence is not cumulative or redundant of evidence already of record.  Notably, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  Inasmuch as the evidence of record relates to an unestablished fact necessary to substantiate the Veteran's claim, new and material evidence has been received, and the claim for service connection for a lumbar spine disability is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim for service connection for a lumbar spine disability is reopened, and to this extent only, the appeal is granted.  


REMAND

Regarding the claim for service connection for a lumbar spine disability, as noted above, the Veteran was afforded a VA examination in May 2012 and was diagnosed with degenerative joint disease and degenerative disc disease of the thoracolumbar spine.  It was opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, noting x-rays a couple of months after entrance into service revealed spondylolysis and spondylolisthesis.  The examiner further opined that the conditions clearly and unmistakably existed prior to service and were not aggravated beyond their natural progression by an in-service injury, event, or illness as most of the complaints of recurrent back pain during service were muscular.  Notably, no opinion was provided as to the etiology of the diagnosed degenerative joint disease and degenerative disc disease of the thoracolumbar spine, which had their onset after service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Moreover, the Veteran has testified that he had no back symptoms prior to service, acknowledging a motor vehicle accident in approximately July 1965, but that he had no lingering symptomatology from said accident (testifying he remained active in sports, worked on a farm doing heavy work load duties, and even ran five miles to get his brother to tow the car and worked a full shift at work the day after the accident).  See July 2016 video conference hearing.  Significantly, August 1966 service treatment records note the motor vehicle accident prior to service and that his low back responded to conservative treatment with no further difficulty until April 1966 while in boot camp, and then presented with pain that persisted until his admission to the naval hospital in August 1966.  Accordingly, the Board finds that this matter must be remanded for a new examination to address the etiology of his lumbar spine disability(ies), as well as securing any outstanding VA and private treatment records.  

Regarding the claim for service connection for bilateral hearing loss, the Veteran was provided a VA audiological examination in April 2012 and was diagnosed with bilateral sensorineural hearing loss.  It was noted the Veteran worked as an engineer during service, and he reported he was exposed to military noise exposure from weapons fire, helicopters, artillery, combat explosions, aircraft engines, and ship engine noise, without hearing protection.  He also indicated he was employed for 40 years as a mechanic after service, but with hearing protection.  In an addendum April 2012 opinion, the examiner noted normal hearing in 1966 at enlistment, as well as in April, May, and July 1966.  It was noted that at discharge the Veteran had whispered voice testing of 15 decibels for each ear, but such voice testing is notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  Given the normal hearing for both ears in 1966, only whispered voice test results to review at discharge, and significant civilian noise exposure as a mechanic for 40 years, the examiner was unable to resolve whether the Veteran's hearing loss was due to military service without resort to mere speculation.  

Review of the Veteran's service treatment records reveals there was a threshold shift in the Veteran's hearing in a July 1966 report of medical examination, particularly in the right ear, a threshold shift that was not acknowledged or addressed by the April 2012 examiner.  The Veteran has also testified that he underwent a hearing test shortly after service that found significant hearing loss for his age, and he failed a physical for employment because of his back and hearing.  Accordingly, the Board finds that the Veteran should be afforded a new examination to address the etiology of his bilateral hearing loss.  
Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.  

2. With any necessary assistance from the Veteran, obtain all outstanding private treatment records, including records from Tri-West, for his lumbar spine disability and bilateral hearing loss, if available.  

3. Then schedule the Veteran for a VA examination to determine the current nature and etiology of his lumbar spine disability.  The claims file must be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Based on review of the record, and interview of the Veteran, the examiner should address the following: 

(a) Please identify all current lumbar spine disabilities present since July 2011, to include degenerative joint and disc disease.

(b) With respect to each diagnosed lumbar spine disability, the examiner should opine as to whether the disability clearly and unmistakably (undebatable) existed prior to his entry onto active duty.  Please explain why or why not.  In doing so,  please discuss the Veteran's testimony of having no symptomatology following the motor vehicle accident prior to active service, as well as the August 1966 hospital report that his low back pain responded to conservative treatment following the accident with no further difficulty until boot camp in April 1966.  

(c) For each disability that clearly and unmistakably existed prior to his entry onto active duty, did the disability undergo a permanent worsening in severity during service (versus a temporary flare-up or exacerbation)?  Please explain why or why not.  In doing so,  please discuss the Veteran's relevant 1966, 1967 and 1969 treatment records from service, as well the Veteran's reports of back injuries from falling approximately 15 feet down a hatch on a submarine and picking up a heavy garbage can (approximately 500 pounds).  See Board hearing transcript.  

(d) If it is determined that there was a permanent worsening of a pre-existing lumbar spine disability during service, was this permanent worsening clearly and unmistakably the result of the natural progression of the pre-existing disorder?  If the worsening was the result of natural progression, the examiner should explain why the worsening was the result of natural progression rather than the result of activities and/or incidents of active service.  Please explain why or why not.

(e) For any pre-existing lumbar spine disability that was permanently worsened beyond normal progression (aggravated) during service, please opine whether any other current lumbar spine disability is at least as likely as not (50 percent or greater probability) related to that in-service aggravation.  Please explain why or why not.
(f) For any current lumbar disability that did not clearly and unmistakably pre-exist service, is it as least as likely as not that the disability arose during service or is otherwise related to any incident of service?  Please explain why or why not.  In doing so, please discuss the Veteran's relevant 1966, 1967 and 1969 treatment records from service, as well the Veteran's reports of back injuries from falling approximately 15 feet down a hatch on a submarine and picking up a heavy garbage can (approximately 500 pounds).  See Board hearing transcript.  

A detailed rationale for all opinions is requested.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.  

4. Then schedule the Veteran for a VA examination to determine the current nature and etiology of his bilateral hearing loss.  The claims file must be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examination must describe the functional effects of the Veteran's bilateral hearing loss.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed hearing loss had its onset in service or is otherwise related to the veteran's military service, to include as a result of acoustic trauma therein.  In providing this opinion, the examiner should address the threshold shift in the Veteran's service treatment records (see July 1966 report of medical examination), as well as the Veteran's lay testimony of observing decreased hearing at discharge from active military service.

A detailed rationale for all opinion is requested.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.  

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


